WOODS, Circuit Judge
(dissenting). Section 32 of the Immigration Act of February 5, 1917 (39 Stat. p. 895), provides:
“That no alien excluded from admission into the United States by any law, convention or treaty of the United States regulating the immigration of aliens, and employed on board any vessel arriving in the United States from any foreign port or place, shall be permitted to land in the United States, except temporarily for medical treatment, or pursuant to regulations pre*361scribed by the Secretary of Labor, providing for the ultimate removal or deportation of such alien from the United States.”
Under this statuté the Secretary of Labor issued the following rule as to the landing of Chinese seamen:
“Rule 10. No alien who, by reason of any provision of the Chinese Exclusion Laws or of the latitudinal and longitudinal clause of section S of the Immigration Act, is inadmissible to the United States for purposes of residence shall, after having arrived at a mainland port of the United States from any foreign port or place as a seaman, be permitted to land at such port except upon executing and filing with the immigration officer in charge thereat a bond, with approved security, in the penal sum of $500, conditioned that such alien seaman will depart from and out of the United States within 60 days from the date of his conditional landing. * * .* ”
The question to be decided is whether the rule is authorized under the statute. Lum Young, a Chinese seaman on the steamship Oritani, in the port of Baltimore, having failed to give the bond of $500, was detained on the ship and refused the privilege of landing in the United States. Thereupon he sued out a writ of habeas corpus. The District Judge dismissed the petition.
Not only Chinese laborers, but all Chinese, are excluded from admission into the United States who do not produce the certificate required by section 6 of the Act of March, 1882, as amended by Act of 1884, 23 Stat. 116 (Compiled Stat. § 4293). Seamen employed in foreign commerce are not laborers, within the meaning of the federal statutes. Scharrenberg v. Dollar S. S. Co., 245 U. S. 122, 38 Sup. Ct. 28, 62 L. Ed. 189; United States v. Jamieson (C. C.) 185 Fed. 165. Chinese seamen, although not laborers, are aliens excluded from “admission” into the United States along with other Chinese, except upon presentation of the certificate required by the Act of 1884 for the admission of any Chinese.
Before the Act of 1917 Chinese seamen were permitted to land temporarily at the vessel’s port without the statutory certificate, because such landing was held not to be “admission” into the United States within the meaning of the statute. The clearly expressed purpose of section 32 of the Act of 1917 was to change the law, and forbid all aliens excluded from “admission” — including Chinese seamen, aliens-“employed on board any vessel” — to “land” even temporarily, except for medical treatment or in pursuance of regulations prescribed by the Secretary of Labor. This, it seems to me, is the plain meaning of the statute. Any other construction of section 32 of the Act of 1917 would make the section of no effect as to the very subject to which it relates, namely, prevention of the landing of aliens “excluded from admission” employed on vessels, except on the conditions prescribed by the statute.
I am unable to see that this construction is inconsistent with any other section of the act or with any provisions of the Seamen’s Act. Whatever other purpose may have been developed in the reports of the committees and the discussions in Congress, this intention of the Immigration Act of 1917 is very plainly expressed in the following extract from Senate Report 355, Sixty-Third Congress, upon the bill then pending:.
*362“It is essential, if violations of the Immigration Law by aliens coming in the guise of seamen are to be avoided, especially in the case of Asiatic aliens now so extensively employed on vessels entering our ports, that the Secretary of Labor shall be authorized to enforce regulations insuring the departure, with their vessels or otherwise, of those who land, ostensibly, at least, for temporary purposes.”
■ The meaning of the statute seems to me plain from its language, especially in view of the evil which it was obviously intended to prevent. I think the judgment should be affirmed.